Citation Nr: 0212648	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-07 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from October 3, 1976, to 
November 5, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied reopening the 
claims for entitlement to service connection for a seizure 
disorder and a psychiatric disorder.

In February 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In October 1999, the veteran and his spouse testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.

In June 2000, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection was denied for a seizure disorder in a 
May 1977 rating decision.  The veteran was notified of this 
decision and of his appeal rights at that time and did not 
appeal the decision.  

2.  Petitions to reopen the claim for service connection for 
a seizure disorder were denied in February 1995 and June 1997 
rating decisions.  The veteran was notified of these 
decisions and of his appeal rights at the time of each 
decision and did not appeal either of the decisions.  

3.  The evidence received since the June 1997 rating decision 
does not bear directly and substantially upon the issue of 
entitlement to service connection for a seizure disorder, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  Service connection was denied for a psychiatric disorder 
in an April 1986 Board decision.  

5.  Petitions to reopen the claim for service connection for 
a psychiatric disorder were denied in June 1989, February 
1995, and February 1997 rating decisions.  The veteran was 
notified of these decisions and of his appeal rights at the 
time of each decision and did not appeal any of the 
decisions.  

6.  The evidence received since the February 1997 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a psychiatric 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1977 rating decision, which denied service 
connection for a seizure disorder, and the February 1995 and 
June 1997 rating decisions, which denied reopening the claim 
for service connection for a seizure disorder, are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  The evidence received since the June 1997 rating 
decision, which denied reopening the claim for service 
connection for a seizure disorder, is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  The April 1986 Board decision, which denied service 
connection for a psychiatric disorder, and the June 1989, 
February 1995, and February 1997 rating decisions, which 
denied reopening the claim for service connection for a 
psychiatric disorder, are final.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991); 38 C.F.R. §§ 20.1100, 20.1103 (2001).

4.  The evidence received since the February 1997 rating 
decision, which denied reopening the claim for service 
connection for a psychiatric disorder, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103A, 5107 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA 
subsequently issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO and appear to be intact.  Additionally, in 
the August 1998 rating decision on appeal, the February 1999 
statement of the case, and the May 2002 supplemental 
statement of the case, the RO informed the veteran of the 
reasons and bases it denied reopening the claims for service 
connection for a seizure disorder and a psychiatric disorder.   
In explaining its reasons and bases, the RO informed the 
veteran of the evidence necessary to reopen the claims for 
service connection for a seizure disorder and a psychiatric 
disorder.  In the February 1999 statement of the case and the 
May 2002 supplemental statement of the case, the RO also 
included the pertinent regulations that applied to the 
veteran's petitions to reopen the previously denied claims, 
such as the provisions of 38 C.F.R. § 3.156(a), which defines 
new and material evidence, and 38 C.F.R. § 3.303, which 
addresses claims for service connection.

These determinations and correspondence copies of these 
determinations were mailed to the veteran and his accredited 
representative, the Disabled American Veterans.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The Board observes that during the pendency of this appeal, 
the definition of "new and material" evidence changed.  In 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court expressly rejected the standard for determining 
whether new and material evidence had been submitted as set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
held that the regulatory standard set forth in 38 C.F.R. 
§ 3.156(a) was the only correct standard.  The RO's February 
1999 statement of the case contained the correct regulatory 
standard.  Nevertheless, given that the RO provided the 
correct regulation, the veteran has had sufficient notice of 
what constitutes new and material evidence.  

In addition, as noted above, the Board recognizes that new VA 
regulations have redefined "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
66 Fed. Reg. at 45,620.  Thus, the regulations do not apply 
to the veteran's claims, filed in March 1998.  

As to assisting the veteran with obtaining relevant records, 
the Board notes that the veteran stated that he had received 
treatment after service at the VA facility in New Orleans, 
Louisiana, that he has been receiving treatment at the VA 
facility in Dallas, Texas, and that he was in receipt of 
Social Security Administration disability benefits.  The 
record reflects that the RO obtained treatment records from 
the VA facility in New Orleans, Louisiana.  The veteran had 
stated that he had received treatment at that location right 
after his discharge from service.  The New Orleans facility 
indicated that the veteran first received treatment there in 
1979, which records have been associated with the claims 
file.  Additionally, the RO has obtained treatment reports 
from the VA facility in Dallas, Texas, dated from 1980 to 
2000.  Also, the record reflects that the RO obtained the 
medical records relied upon in the grant of Social Security 
Administration disability benefits in April 1997.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for a seizure disorder or a 
psychiatric disorder that have not been associated with the 
claims file.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims, has notified him of the information and 
evidence necessary to substantiate his claims, and has 
allowed him and his representative to submit additional 
evidence and argument.  Finally, the Board recognizes that VA 
must also inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the May 2002 statement of the case.  
Thus, the Board finds that VA has complied with VA's 
notification requirements.

II.  Decision

The service medical records show that a July 1976 report of 
medical examination found that psychiatric and neurologic 
evaluations were normal.  In a report of medical history 
completed by the veteran at that time, he denied a history of 
dizziness or fainting spells, depression or excessive worry, 
nervous trouble of any sort, and periods of unconsciousness.

An October 7, 1976, treatment report shows that the veteran 
reported a history of seizures for three years.  He stated he 
had been hospitalized for six months one time.  The examiner 
entered an impression of seizure disorder.  An 
electroencephalogram (EEG) done at that time was considered 
normal.  The examiner noted that a normal EEG did not discard 
a seizure disorder.  

An October 20, 1976, treatment report shows that the veteran 
was seen by neurology for evaluation.  The examiner stated 
that the veteran's main problem was that he could not adjust 
to Army life and that he believed that his wife and two 
children were having difficulties.  He stated that the 
veteran wanted to get out of service.  He added that the 
veteran revealed that he had recurrent grand mal convulsions 
for the last three years.  The veteran stated that he would 
get nervous all the time and that the nervousness brought on 
the seizures.  The impressions were adjustment reaction to 
adult life and the inability to adjust to Army life, which 
the examiner stated resulted in no impairment.  He also 
included an impression of seizure disorder by history.  The 
examiner determined that the veteran was unfit for induction.

An October 28, 1976, report of medical examination found that 
psychiatric and neurologic evaluations were normal.  In a 
report of medical history completed by the veteran at that 
time, he denied a history of dizziness or fainting spells, 
depression or excessive worry, nervous trouble of any sort, 
and periods of unconsciousness.

November 1976 Medical Board proceedings revealed that the 
Medical Board determined that the veteran had a seizure 
disorder by history and adjustment reaction to adult life and 
the inability to adjust to Army life.  The Medical Board also 
determined that the veteran did not incur either disability 
in service and that each existed prior to service but was not 
aggravated in service.

In the veteran's original claim for service connection, 
submitted in November 1976, he stated he incurred seizures 
and blackouts while in service in October 1976.

In a March 1977 letter from the Department of the Army, a 
company commander stated that the veteran had been assigned 
to his unit and was medically discharged because of a prior 
history of epileptic seizures.

In the May 1977 rating decision, the RO noted that the 
Medical Board had determined that the seizure disorder had 
preexisted service and was not aggravated in service.  In a 
June 1, 1977, letter, the RO notified the veteran of the 
decision, stating that service connection for seizures and 
blackouts had been denied because they had not been incurred 
in or aggravated by service.  The letter notified the veteran 
of his appeal rights, and he did not appeal the decision 
within one year of the June 1977 letter.

In July 1985, the veteran submitted a claim for service 
connection for a psychiatric disorder.  

A February 1981 VA treatment report shows that the veteran 
reported he was in Vietnam and combat for approximately one 
year.  His girlfriend reported that the veteran would shake 
like he was having seizure.  The examiner noted that the 
veteran stated he was a "little worried" because his hours 
at work had been cut back to four a day.  The examiner 
entered a diagnosis of delayed stress syndrome.

A February 1981 VA treatment report shows that the veteran 
was seen in the psychiatric clinic complaining of loss of 
appetite and difficulty sleeping.  His girlfriend reported 
that the veteran had been acting strangely.  The examiner 
noted that the veteran had lost his full-time job and was 
only working part-time.  The veteran denied a history of 
prior psychiatric treatment.  He reported he had spent eight 
months in Thailand during war time but that he was not 
directly involved in fighting.  The VA social worker stated 
that the veteran denied hearing voices or feeling paranoid.  
She also stated that he reported wanting to hurt himself in 
the past.  The VA social worker described the veteran as 
appearing immature and inadequate and having a low self 
esteem.  She noted that the veteran was not psychotic or 
paranoid.

In the April 1986 decision, the Board determined that a 
chronic acquired psychiatric disorder had not been incurred 
in or aggravated by service and that post-traumatic stress 
disorder was not caused by active service.  The Board noted 
that an adjustment reaction to adult life was not a 
disability for which compensation benefits were payable.  It 
further noted that the service medical records were negative 
for any signs, symptoms, or complaints of a chronic 
psychiatric disorder.  Lastly, the Board stated that although 
the veteran had been diagnosed with delayed stress syndrome, 
such had been based upon inaccurate history provided by the 
veteran.  Specifically, the Board noted that the veteran had 
reported he had served in Vietnam and combat for one year; 
however, it acknowledged that the veteran had served less 
than 40 days of service during peacetime.  Thus, the Board 
gave no probative value to the diagnosis of delayed stress 
syndrome.

In May 1989, the veteran filed a petition to reopen the claim 
for service connection for a psychiatric disorder.

VA treatment reports, dated from March 1989 to May 1989, 
showed that the veteran was stressed over financial concerns.  
He was diagnosed with generalized anxiety disorder.

In the June 1989 rating decision, the RO determined that the 
veteran's claim was denied, as the evidence did not show that 
service connection was warranted for a nervous condition.  
The veteran was notified that same month of the decision and 
of his appeal rights.  He did not appeal the decision within 
one year of the June 1989 letter.

In April 1994, the veteran filed a petition to reopen the 
claims for service connection for a seizure disorder and a 
psychiatric disorder.

VA treatment reports, dated from March 1994 to June 1994, did 
not show any treatment for a seizure disorder or a 
psychiatric disorder.

In the February 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims for service connection for a seizure disorder and 
psychiatric disorder.  The veteran was notified that same 
month of the decision and of his appeal rights.  He did not 
appeal the decision within one year of the February 1995 
letter.

In September 1996, the veteran filed a petition to reopen the 
claim for service connection for a psychiatric disorder.  

In a December 1996 statement, a friend stated that she had 
known the veteran for a long time and that he had not been 
the same following his discharge from service.

In the February 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claims for service connection for a psychiatric disorder, 
noting that the evidence did not show incurrence of a 
psychiatric disorder in service.  The veteran was notified 
that same month of the decision and of his appeal rights.  He 
did not appeal the decision within one year of the February 
1997 letter.

In May 1997, the veteran filed a petition to reopen the claim 
for service connection for a seizure disorder.  

VA treatment reports, dated from July 1996 to April 1997, did 
not show any treatment for or a diagnosis of a seizure 
disorder.

In the June 1997 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a seizure disorder, noting 
that the additional evidence submitted did not show treatment 
for seizures.  The veteran was notified that same month of 
the decision and of his appeal rights.  He did not appeal the 
decision within one year of the June 1997 letter.

In March 1998, the veteran filed a petition to reopen the 
claims for service connection for a seizure disorder and a 
psychiatric disorder.  He attached VA treatment reports, 
dated from March 1994 to November 1997.  Those treatment 
reports show that the veteran was treated for psychiatric 
complaints.  Diagnoses of schizoaffective disorder and 
anxiety were entered.  In a September 1996 treatment report, 
the psychologist stated that the veteran had been discharged 
from service due to "nerves" and had been hospitalized for 
two to three weeks prior to being medically discharged.

In February 1999, the veteran testified that while in 
standing formation in service, he started having a seizure.  
He stated that he started shaking and passed out.  The 
veteran denied ever having a problem prior to that time.  He 
stated that he was hospitalized and given a medical 
discharge.  The veteran also stated that he continued to have 
seizures while he was hospitalized.  He further stated that 
he sought treatment after being discharged at the New 
Orleans, Louisiana, VA facility.  He stated that this 
treatment was done in the 1970s and that he was given 
medication, which he continued to take at the present time.  

As to his psychiatric disorder, the veteran stated that he 
did not have any psychiatric problems prior to entering 
service.  He stated he began having psychiatric problems at 
the same time he started having a seizure disorder.  The 
veteran reported hearing voices and feeling depressed.  He 
stated that he was currently receiving treatment for his 
psychiatric disorder.

In October 1999, two statements were received at the RO.  In 
one of them, the veteran's sister stated that the veteran was 
normal when he went into service but that when he returned 
from service, his physical condition was not the same.  She 
stated the veteran was in a deep depression and that his 
self-esteem was diminished.  She added that the veteran 
appeared to be disturbed mentally and emotionally.  In the 
other statement, a friend stated that the veteran was a 
"normal person with no problems" when he entered service.  
He stated that when the veteran returned from service that he 
was disoriented, nervous, jumpy, and having horrible 
nightmares of what he had experienced in the Army.  He added 
that the veteran had seizures that lasted longer than five 
minutes.

In October 1999, the veteran and his spouse presented 
testimony before the undersigned Board Member.  The veteran 
stated that he did not have seizures prior to going into the 
Army.  He stated that he had his first seizure when he was in 
basic training.  The veteran stated that they ran several 
tests on him to keep a close eye on him because he had 
attempted suicide.  He stated that he continued to have 
seizures in service until his discharge and that he sought 
treatment for such following discharge.  The veteran stated 
that this treatment occurred right after he got out of 
service.  He stated that he was currently on medication for 
the seizure disorder.  The veteran stated that while in 
service he attempted suicide by trying to cut his wrists.  He 
stated that his drill sergeant had thrown him up against a 
wall and that he did not know why.

The veteran's spouse stated that she knew the veteran prior 
to his going into service and that he had "no problems at 
all."  She stated that when he got out of service that he 
was a totally different person.  She stated the veteran's 
seizures were bad when he first got out of service but that 
they had tapered off.  The veteran's spouse testified that 
the veteran would report that voices were telling him that 
they were going to kill him.  

A January 1996 psychiatric evaluation report for the Social 
Security Administration shows that the veteran reported he 
had been hospitalized in New Orleans, Louisiana, in 1975 and 
diagnosed with schizophrenia.  He also reported that he was 
hospitalized for post-traumatic stress disorder at the VA 
facility in Dallas, Texas.  He denied any other medical 
problems.  The examiner entered diagnoses of post-traumatic 
stress disorder versus schizophrenia.

VA treatment reports, dated from December 1997 to May 2000, 
were associated with the claims file.  They showed that the 
veteran was receiving treatment for his psychiatric 
complaints.

The RO attempted to obtain the treatment reports from 
immediately following the veteran's discharge from service 
from the VA facility in New Orleans, Louisiana.  That 
facility indicated that the veteran began treatment there in 
1979.  The 1979 treatment reports show that the veteran was 
treated for hepatitis.

Pursuant to 38 U.S.C.A. §§ 7104(b) and 7105(c), a final 
decision by the Board and the RO may not thereafter be 
reopened and allowed.  The exception to this rule is 
described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once the Board decision is final 
under section 7104(b) and once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

A.  Seizure disorder

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the June 1997 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a seizure disorder.  See 
38 C.F.R. § 3.156(a).  The reasons for this determination are 
explained below.

Initially, as to the records which address disabilities, 
other than the seizure disorder, those records are not 
relevant to the issue at hand and cannot constitute new and 
material evidence as to the claim for service connection for 
a seizure disorder.  See id.

At the time of the June 1997 rating decision, the evidence of 
record had shown that a Medical Board, at the time of the 
veteran's discharge from service, had determined that a 
seizure disorder had preexisted service and was not 
aggravated in service.  In the June 1997 rating decision, the 
RO noted that a seizure disorder had preexisted service and 
that the veteran had not brought forth any evidence 
pertaining to a seizure disorder, and thus new and material 
evidence had not been submitted.  Thus, in order to establish 
service connection for a seizure disorder, the evidence would 
need to show aggravation beyond the natural progress of the 
disease process during the veteran's service.  See 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001) 
(Where an injury or disease is found to have existed prior to 
service, it may be service connected if it was aggravated by 
the veteran's military service.  A preexisting injury or 
disease is considered to have been aggravated by service 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease).

Since the June 1997 rating decision, the veteran has not 
brought forth any evidence that his pre-existing seizure 
disorder was aggravated beyond the natural progress of the 
disease process during service.  Instead, the veteran has 
argued that he never had a seizure disorder prior to service 
and incurred one while in service.  The Board does not find 
that the veteran's and his spouse's statements and testimony 
that he did not have a seizure disorder prior to service to 
be new and material evidence.  The veteran had asserted such 
at the time of the June 1997 rating decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The evidence submitted since the February 1997 decision does 
not show that the veteran even has a current seizure 
disorder.  While the veteran's sister and friend allege that 
the veteran did not have a seizure disorder prior to going 
into service and the friend states that the veteran currently 
has seizures, they are not competent to make such assertions, 
as that requires a medical opinion.  See Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).

Here, the ultimate issue in this case is medical in nature, 
and no medical evidence has been submitted that relates a 
seizure disorder to service in any way, to include that it 
was aggravated during service.  Therefore, the evidence 
submitted since the June 1997 rating decision is cumulative 
and redundant of that which had been previously of record and 
is not relevant to the veteran's claim that his seizure 
disorder was incurred in or aggravated by service, and thus 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for a 
seizure disorder, and the petition to reopen such claim is 
denied.

B.  Psychiatric disorder

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the February 1997 rating decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric 
disorder.  See 38 C.F.R. § 3.156(a).  The reasons for this 
determination are explained below.

Initially, as to the treatment records, which address 
disabilities other than a psychiatric disorder, those records 
are not relevant to the issue at hand and cannot constitute 
new and material evidence as to the claim for service 
connection for a psychiatric disorder.  See id.

At the time of the February 1997 rating decision, the 
evidence of record had shown that the service medical records 
were silent for any findings relating to an acquired 
psychiatric disorder and that the veteran had a post service 
diagnoses of various psychiatric disorders.  The Board notes 
that presumptive service connection for a psychosis would not 
apply to the veteran because such is not applicable when a 
veteran has not served at least 90 days in service.  See 
38 U.S.C.A. § 1112(a) (West 1991).  Here, the veteran served 
for less than 40 days in service.  At the time of the 
February 1997 rating decision, there was no evidence that a 
psychiatric disorder was related to the veteran's service.  

Since the February 1997 rating decision, the veteran has not 
brought forth any competent evidence that he had a 
psychiatric disorder while in service or of a nexus between 
the post service diagnoses of schizoaffective disorder, post-
traumatic stress disorder, and generalized anxiety disorder 
and the veteran's service.  The evidence submitted since the 
1997 decision establishes only that the veteran continues to 
have a psychiatric disorder.  Records showing treatment years 
after service which do not link the post-service disorder to 
service in any way are not considered new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
February 1997 rating decision is cumulative and redundant of 
that which had been previously of record and does not 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  

Again, as stated previously, the veteran has been informed 
that in order for the claim to be reopened, he needs to show 
that he incurred a psychiatric disorder while in service or 
that a competent professional provide a nexus between the a 
current psychiatric disorder and his service.  His and his 
spouse's assertions and testimony that the veteran developed 
a psychiatric disorder in service are not sufficient to 
reopen the claim, as the veteran essentially made that same 
assertion at the time of the February 1997 rating decision.  
See id.; see also Reid, 2 Vet. App. 312.  Additionally, the 
Sept

In summary, there is no competent evidence that the veteran 
had a psychiatric disorder in service or that there is a 
nexus between the current psychiatric disorder and service.  
Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for a 
psychiatric disorder, and the petition to reopen such claim 
is denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for a seizure disorder is not 
reopened.

New and material evidence not having been received, the claim 
for service connection for a psychiatric disorder is not 
reopened.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

